Company at a Glance Tortoise Energy Capital Corp. (NYSE: TYY) is a closed-end investment company investing primarily in equity securities of publicly-traded Master Limited Partnerships (MLPs) and their affiliates in the energy infrastructure sector. Investment Goals: Yield, Growth and Quality TYY seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in energy infrastructure companies with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. We also seek distribution growth through timely debt and equity offerings. TYY seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the U.S. economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in us, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About Energy Infrastructure Master Limited Partnerships MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), NYSE Alternext US and NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We primarily invest in MLPs and their affiliates in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. Our investments are primarily in mid-stream (mostly pipeline) operations, which typically produce steady cash flows with less exposure to commodity prices than many alternative investments in the broader energy industry. With the growth potential of this sector along with our disciplined investment approach, we endeavor to generate a predictable and increasing distribution stream for our investors. A TYY Investment Versus a Direct Investment in MLPs We provide our stockholders an alternative to investing directly in MLPs and their affiliates. A direct MLP investment potentially offers an attractive distribution with a significant portion treated as return of capital, and a historically low correlation to returns on stocks and bonds. However, the tax characteristics of a direct MLP investment are generally undesirable for tax-exempt investors such as retirement plans. We are structured as a C Corporation — accruing federal and state income taxes, based on taxable earnings and profits. Because of this innovative structure, pioneered by Tortoise Capital Advisors, institutions and retirement accounts are able to join individual stockholders as investors in MLPs. Additional features include: One Form 1099 per stockholder at the end of the year, thus avoiding multiple K-1s and multiple state filings for individual partnership investments; A professional management team, with more than 120 years combined investment experience, to select and manage the portfolio on your behalf; The ability to access investment grade credit markets to enhance stockholder return; and Access to direct placements and other investments not available through the public markets. September 30, 2011 Dear Fellow Stockholders, August brought an interesting end to our third fiscal quarter. The broader equity markets were highly volatile, as investors struggled to process rapidly changing news and market conditions. As we are now in prime football season, you could think of energy infrastructure companies as solid offensive and defensive lines. Such positions do not get the flashy media attention that quarterbacks, running backs and wide receivers often do. However, without strong offensive and defensive lines, a team cannot win a championship. Likewise, energy infrastructure companies provide indispensable services. As a defensive sector, they have historically provided stability across economic cycles, but their offensive line continues to provide substantial, identifiable, contract-based infrastructure growth opportunities. As such, we continue to view energy infrastructure companies as a particularly attractive addition to an investor’s portfolio. Master Limited Partnership Sector Review and Outlook MLPs outperformed the S&P 500 during each month of the fiscal quarter, particularly so during the month of August. Overall, the Tortoise MLP Index™ posted a total return of (2.2) percent for the three month period ended Aug. 31, 2011, significantly outperforming the S&P 500’s total return of (8.9) percent for the same period. We believe the positive relative performance of MLPs was driven by the strength and predictability of their business models, as well as their attractive high current yield in a continuing low interest rate environment. We focus primarily on midstream MLPs, which have historically provided stable and growing distribution potential with a modest risk profile. While earlier in fiscal 2011, against a backdrop of commodity price volatility, the more commodity-sensitive MLPs generated superior short-term returns, pipeline MLPs significantly outperformed upstream MLPs during the month of August. The Tortoise Long-Haul Pipelines MLP Index™ generated a total return of (0.7) percent for the month ending Aug. 31, 2011, as compared to (3.9) percent for the Tortoise Upstream MLP Index™ during the same period. Capital markets remained open, with over $30 billion in equity and debt raised by MLPs in 2011 year-to date, including over $3 billion in August. Company Performance Review and Outlook Our total return based on market value (including the reinvestment of distributions) for the third fiscal quarter ended Aug. 31, 2011 was (2.5) percent, as compared to the total return of the Tortoise MLP Index™ of (2.2) percent during the same period. For the nine months ended Aug. 31, 2011, our market-based total return was (0.7) percent, as compared to the total return of the Tortoise MLP Index™ of 4.6 percent for the same period, with the difference stemming in part from the outperformance of upstream MLPs in the broader MLP index in the first part of the fiscal year to-date. We paid a distribution of $0.405 per common share ($1.62 annualized) to our stockholders on Sept. 1, 2011, a 0.6 percent increase from our prior quarterly distribution of $0.4025. This represents an annualized yield of 6.3 percent based on the third fiscal quarter closing price of $25.64. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 94.4 percent. For tax purposes, we currently expect 60 to 100 percent of TYY’s 2011 distributions to be characterized as qualified dividend income, with the remainder characterized as return of capital. A final determination of the characterization will be made in January 2012. Additional information about our financial performance is available in the Management’s Discussion section of this report. Conclusion It is in times like these that we remain particularly steadfast in our view that energy infrastructure companies provide investors with an attractive long-term investment opportunity across varying economic conditions. Thank you for your continued investment. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C. The adviser to Tortoise Energy Capital Corp. H. Kevin Birzer Zachary A. Hamel Kenneth P. Malvey Terry Matlack David J. Schulte 2011 3rd Quarter Report 1 Key Financial Data (Supplemental Unaudited Information) (dollar amounts in thousands unless otherwise indicated) The information presented below regarding Distributable Cash Flow and Selected Operating Ratios is supplemental non-GAAP financial information, which we believe is meaningful to understanding our operating performance. The Selected Operating Ratios are the functional equivalent of EBITDA for non-investment companies, and we believe they are an important supplemental measure of performance and promote comparisons from period-to-period. Supplemental non-GAAP measures should be read in conjunction with our full financial statements. Q3(1) Q4(1) Q1(1) Q2(1) Q3(1) Total Distributions Received from Investments Distributions received from master limited partnerships $ Dividends paid in stock Other income — — 61 — Total from investments Operating Expenses Before Leverage Costs and Current Taxes Advisory fees, net of expense reimbursement Other operating expenses Distributable cash flow before leverage costs and current taxes Leverage costs(2) Current income tax expense 96 81 50 47 Distributable Cash Flow(3) $ Distributions paid on common stock $ Distributions paid on common stock per share Payout percentage for period(4) % Net realized gain, net of income taxes, for the period Total assets, end of period Average total assets during period(5) Leverage(6) Leverage as a percent of total assets % Unrealized appreciation, net of income taxes, end of period Net assets, end of period Average net assets during period(7) Net asset value per common share Market value per share Shares outstanding Selected Operating Ratios(8) As a Percent of Average Total Assets Total distributions received from investments % Operating expenses before leverage costs and current taxes % Distributable cash flow before leverage costs and current taxes % As a Percent of Average Net Assets Distributable Cash Flow(3) % (1) Q1 is the period from December through February. Q2 is the period from March through May. Q3 is the period from June through August. Q4 is the period from September through November. Leverage costs include interest expense, other recurring leverage expenses and distributions to preferred stockholders. “Net investment income (loss), before income taxes” on the Statement of Operations is adjusted as follows to reconcile to Distributable Cash Flow (DCF): increased by the return of capital on MLP distributions, the value of paid-in-kind distributions, distributions included in direct placement discounts, premium on redemption of MRP stock and amortization of debt issuance costs; and decreased by current taxes paid. Distributions paid as a percentage of Distributable Cash Flow. Computed by averaging month-end values within each period. Leverage consists of long-term debt obligations, preferred stock and short-term borrowings. Computed by averaging daily values within each period. Annualized for periods less than one full year. Operating ratios contained in our Financial Highlights are based on average net assets. 2 Tortoise Energy Capital Corp. Management’s Discussion (Unaudited) The information contained in this section should be read in conjunction with our Financial Statements and the Notes thereto. In addition, this report contains certain forward-looking statements. These statements include the plans and objectives of management for future operations and financial objectives and can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “anticipate,” “estimate,” or “continue” or the negative thereof or other variations thereon or comparable terminology. These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions. Certain factors that could cause actual results and conditions to differ materially from those projected in these forward-looking statements are set forth in the “Risk Factors” section of our public filings with the SEC. Overview Tortoise Energy Capital Corp.’s (the “Company”) goal is to provide a stable and growing distribution stream to our investors. We seek to provide our stockholders with an efficient vehicle to invest in the energy infrastructure sector. While we are a registered investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), we are not a “regulated investment company” for federal tax purposes. Our distributions do not generate unrelated business taxable income (“UBTI”) and our stock may therefore be suitable for holding by pension funds, IRAs and mutual funds, as well as taxable accounts. We invest primarily in MLPs through private and public market purchases. MLPs are publicly traded partnerships whose equity interests are traded in the form of units on public exchanges, such as the NYSE or NASDAQ. Tortoise Capital Advisors, L.L.C. serves as our investment adviser. Company Update Total assets decreased approximately $22 million during the 3rd quarter primarily as a result of lower market values of our MLP investments. Distribution increases from our MLP investments were in-line with our expectations and asset-based and other operating expenses declined from the previous quarter. Total leverage as a percent of total assets was relatively unchanged and we increased our quarterly distribution to $0.405 per share. Additional information on these events and results of our operations are discussed in more detail below. Critical Accounting Policies The financial statements are based on the selection and application of critical accounting policies, which require management to make significant estimates and assumptions. Critical accounting policies are those that are both important to the presentation of our financial condition and results of operations and require management’s most difficult, complex, or subjective judgments. Our critical accounting policies are those applicable to the valuation of investments, tax matters and certain revenue recognition matters as discussed in Note 2 in the Notes to Financial Statements. Determining Distributions to Stockholders Our portfolio generates cash flow from which we pay distributions to stockholders. Our Board of Directors considers our current and estimated future DCF in determining distributions to stockholders. Our Board of Directors reviews the distribution rate quarterly, and may adjust the quarterly distribution throughout the year. Our goal is to declare what we believe to be sustainable increases in our regular quarterly distributions with increases safely covered by earned DCF. Determining DCF DCF is simply distributions received from investments less expenses. The total distributions received from our investments include the amount received by us as cash distributions from MLPs, paid-in-kind distributions, and dividend and interest payments. The total expenses include current or anticipated operating expenses, leverage costs and current income taxes (excluding taxes generated from realized gains). Realized gains, expected tax benefits and deferred taxes are not included in our DCF. The Key Financial Data table discloses the calculation of DCF and should be read in conjunction with this discussion. The difference between distributions received from investments in the DCF calculation and total investment income as reported in the Statement of Operations, is reconciled as follows: the Statement of Operations, in conformity with U.S. generally accepted accounting principles (“GAAP”), recognizes distribution income from MLPs and common stock on their ex-dates, whereas the DCF calculation reflects distribution income on their pay dates; GAAP recognizes that a significant portion of the cash distributions received from MLPs are characterized as a return of capital and therefore excluded from investment income, whereas the DCF calculation includes the return of capital; and, distributions received from investments in the DCF calculation include the value of dividends paid-in-kind (additional stock or MLP units), whereas such amounts are not included as income for GAAP purposes, and includes distributions related to direct investments when the purchase price is reduced in lieu of receiving cash distributions. The treatment of expenses in the DCF calculation also differs from what is reported in the Statement of Operations. In addition to the total operating expenses as disclosed in the Statement of Operations, the DCF calculation reflects interest expense, other recurring leverage expenses, distributions to preferred stockholders, as well as current taxes paid on net investment income. A reconciliation of Net Investment Loss, before Income Taxes to DCF is included below. Distributions Received from Investments Our ability to generate cash is dependent on the ability of our portfolio of investments to generate cash flow from their operations. In order to maintain and grow distributions to our stockholders, we evaluate each holding based upon its contribution to our investment income, our expectation for its growth rate, and its risk relative to other potential investments. We concentrate on MLPs we believe can expect an increasing demand for services from economic and population growth. We seek well-managed businesses with hard assets and stable recurring revenue streams. Our focus remains primarily on investing in fee-based service providers that operate long-haul, interstate pipelines. We further diversify among issuers, geographies and energy commodities to seek a distribution payment which approximates an investment directly in energy infrastructure MLPs. In addition, many energy infrastructure companies are regulated and currently benefit from a tariff inflation escalation index of PPI + 2.65 percent. Over the long-term, we believe MLPs’ distributions will outpace inflation and interest rate increases, and produce positive real returns. Total distributions received from our investments for the 3rd quarter 2011 was approximately $12.6 million, representing an 8 percent increase as compared to 3rd quarter 2010. This change reflects increases in distributions received from our MLP investments and the distributions received from additional investments funded from equity and leverage proceeds. Distributions received from investments decreased 1 percent as compared to 2nd quarter 2011. A $75,000 increase in distributions received from our MLP investments in the 3rd quarter was offset by a $205,000 decline in non-recurring commitment fees. Expenses We incur two types of expenses: (1) operating expenses, consisting primarily of the advisory fee, and (2) leverage costs. On a percentage basis, operating expenses before leverage costs and current taxes were an annualized 1.06 percent of average total assets for the 3rd quarter 2011, a decrease of 0.05 percent as compared to the 3rd quarter 2010 and 0.02 percent as compared to 2nd quarter 2011. Advisory fees for the 3rd quarter 2011 decreased 4 percent from 2nd quarter 2011 as a result of decreased average managed assets for the quarter as discussed above. Yields on our MLP investments are currently below their 5-year historical average of approximately 7 percent. All else being equal, if MLP yields decrease and distributions remain constant or grow, MLP asset values will increase as will our managed assets and advisory fees. Other operating expenses decreased approximately $37,000 as compared to 2nd quarter 2011, primarily as a result of decreased estimated franchise taxes. Leverage costs consist of two major components: (1) the direct interest expense on our senior notes and short-term credit facility, and (2) distributions to preferred stockholders. Other leverage expenses include rating agency fees and commitment fees. Total leverage costs for DCF purposes were approximately $2.1 million for the 3rd quarter 2011, relatively unchanged as compared to 2nd quarter 2011. The weighted average annual rate of our leverage at August 31, 2011 was 5.16 percent. This rate includes balances on our bank credit facility which accrue interest at a variable rate equal to one-month LIBOR plus 1.25 percent. Our weighted average rate may vary in future periods as a result of changes in LIBOR, the utilization of our credit facility and as our leverage matures or is redeemed. Additional information on our leverage and amended credit facility is disclosed below in Liquidity and Capital Resources and in our Notes to Financial Statements. Distributable Cash Flow For 3rd quarter 2011, our DCF was approximately $8.3 million, an increase of 14 percent as compared to 3rd quarter 2010 and a slight decrease as compared to 2nd quarter 2011. These changes are the net result of distributions and expenses as outlined above. 2011 3rd Quarter Report 3 Management’s Discussion (Unaudited) (Continued) We declared a distribution of $7.9 million, or $0.4050 per share, during the quarter. This represents an increase of $0.0050 per share as compared to 3rd quarter 2010 and an increase of $0.0025 per share as compared to 2nd quarter 2011. Our distribution payout ratio as a percentage of DCF was 94.4 percent for 3rd quarter 2011. Our goal is to pay what we believe to be sustainable distributions with any increases safely covered by earned DCF. A payout of less than 100 percent of DCF provides cushion for on-going management of the portfolio, changes in leverage costs and other expenses. An on-going payout ratio in excess of 100 percent will, over time, erode the earning power of a portfolio and may lead to lower distributions or portfolio managers taking on more risk than they otherwise would. Net investment loss before income taxes on the Statement of Operations is adjusted as follows to reconcile to DCF for 2011 YTD and the 3rd quarter 2011 (in thousands): 2011 YTD 3rd Qtr 2011 Net Investment Loss, before Income Taxes $ ) $ ) Adjustments to reconcile to DCF: Dividends paid in stock Distributions characterized as return of capital Distribution included in direct placement discount 95 — Amortization of debt issuance costs 58 Premium on redemption of MRP stock — Current income tax expenses ) ) DCF $ $ Liquidity and Capital Resources We had total assets of $771 million at quarter-end. Our total assets reflect the value of our investments, which are itemized in the Schedule of Investments. It also reflects cash, interest and receivables and any expenses that may have been prepaid. During 3rd quarter 2011, total assets decreased $22 million. This change was primarily the result of a $26 million decrease in the value of our investments as reflected by the change in realized and unrealized gains on investments (excluding return of capital on distributions) and an increase in receivables for investments sold of $4 million. We issued 29,000 shares of our common stock during the quarter under our at-the-market equity program and 37,118 shares under our dividend reinvestment plan for a net total of approximately $1.6 million. We used the proceeds to reduce the balance on our bank credit facility. We are waiving our advisory fees on the net proceeds from shares issued under our at-the-market equity program for six months. Total leverage outstanding at August 31, 2011 was $160.3 million, a decrease of $1.7 million as compared to May 31, 2011. During the quarter, we issued $12.5 million of fixed rate notes with a 7 year term and rate of 4.55 percent. These proceeds, along with funds from our bank credit facility, were used to fund the maturity of the $15.9 million Series E notes on June 17th. Outstanding leverage is comprised of $104.1 million in senior notes, $50 million in MRP stock and $6.2 million outstanding under the credit facility, with 93.0 percent of leverage with fixed rates and a weighted average maturity of 4.3 years. Total leverage represented 20.8 percent of total assets at August 31, 2011, as compared to 20.4 percent as of May 31, 2011 and 22.5 percent as of August 31, 2010. Our leverage as a percent of total assets remains below our long-term target level of 25 percent of total assets, allowing the opportunity to add leverage when compelling investment opportunities arise. Temporary increases to up to 30 percent of our total assets may be permitted, provided that such leverage is consistent with the limits set forth in the 1940 Act, and that such leverage is expected to be reduced over time in an orderly fashion to reach our long-term target. Our leverage ratio is impacted by increases or decreases in MLP values, issuance of equity and/or the sale of securities where proceeds are used to reduce leverage. Our longer-term leverage (excluding our bank credit facility) of $154.1 million on August 31, 2011 was comprised of 68 percent private placement debt and 32 percent publicly traded preferred equity with a weighted average rate of 5.27 percent and weighted average laddered maturity of 3.8 years. Our Mandatorily Redeemable Preferred stock has an optional redemption feature allowing us to redeem all or a portion of the stock after March 1, 2012 and on or prior to March 1, 2013 at $10.10 per share. Any optional redemption after March 1, 2013 and on or prior to March 1, 2014 will be at $10.05 per share. Any redemption after March 1, 2014 will be at the liquidation preference amount of $10.00 per share. We have used leverage to acquire MLPs consistent with our investment philosophy. The terms of our leverage are governed by regulatory and contractual asset coverage requirements that arise from the use of leverage. Additional information on our leverage and asset coverage requirements is discussed in Note 9 and Note 10 in the Notes to Financial Statements. Our coverage ratios are updated each week on our Web site at www.tortoiseadvisors.com. During the quarter, we entered into an amendment to our bank credit facility that extends the facility through June 18, 2012. Terms of the amendment provide for an unsecured facility of $40 million, unchanged from the previous facility. During the extension, outstanding balances generally will accrue interest at a variable rate equal to one-month LIBOR plus 1.25 percent with a fee of 0.20 percent on any unused balance. Taxation of our Distributions and Income Taxes We invest in partnerships which generally have larger distributions of cash than the accounting income which they generate. Accordingly, the distributions include a return of capital component for accounting and tax purposes. Distributions declared and paid by us in a year generally differ from taxable income for that year, as such distributions may include the distribution of current year taxable income or return of capital. The taxability of the distribution you receive depends on whether we have annual earnings and profits (“E&P”). E&P is primarily comprised of the taxable income from MLPs with certain specified adjustments as reported on annual K-1s, fund operating expenses and net realized gains. If we have E&P, it is first allocated to the preferred shares and then to the common shares. In the event we have E&P allocated to the common shares, all or a portion of our distribution will be taxable at the 15 percent Qualified Dividend Income (“QDI”) rate, assuming various holding requirements are met by the stockholder. The 15 percent QDI rate is currently effective through 2012. The portion of our distribution that is taxable may vary for either of two reasons: first, the characterization of the distributions we receive from MLPs could change annually based upon the K-1 allocations and result in less return of capital and more in the form of income. Second, we could sell an MLP investment and realize a gain or loss at any time. It is for these reasons that we inform you of the tax treatment after the close of each year as the ultimate characterization of our distributions is undeterminable until the year is over. For tax purposes, distributions to common stockholders for the fiscal year ended 2010 were 61 percent qualified dividend income and 39 percent return of capital. A holder of our common stock would reduce their cost basis for income tax purposes by 39 percent of the total distributions they received in 2010. This information is reported to stockholders on Form 1099-DIV and is available on our Web site at www.tortoiseadvisors.com. For book purposes, the source of distributions to common stockholders for the fiscal year ended 2010 was 100 percent return of capital. We currently estimate that 60 to 100 percent of 2011 distributions will be characterized as qualified dividend income for tax purposes with the remaining percentage characterized as return of capital. Final determination will be made after the completion of our fiscal year. The unrealized gain or loss we have in the portfolio is reflected in the Statement of Assets and Liabilities. At August 31, 2011, our investments are valued at $765 million, with an adjusted cost of $436 million. The $329 million difference reflects unrealized appreciation that would be realized for financial statement purposes if those investments were sold at those values. The Statement of Assets and Liabilities also reflects either a net deferred tax liability or net deferred tax asset depending primarily upon unrealized gains (losses) on investments, realized gains (losses) on investments, capital loss carryforwards and net operating losses. At August 31, 2011, the balance sheet reflects a net deferred tax liability of approximately $118 million or $6.08 per share. Accordingly, our net asset value per share represents the amount which would be available for distribution to stockholders after payment of taxes. As of November 30, 2010, we had approximately $70 million in capital loss carryforwards and $43 million in net operating losses. For the fiscal year through August 31, 2011, we have realized net capital gains which can be offset, first by capital loss carryforwards and then by net operating losses, if any. To the extent we have taxable income that is not offset by either capital loss carryforwards or net operating losses, we will owe federal and state income taxes. Tax payments can be funded from investment earnings, fund assets or borrowings. Details of our taxes are disclosed in Note 5 in our Notes to Financial Statements. 4 Tortoise Energy Capital Corp. Schedule of Investments August 31, 2011 (Unaudited) Shares Fair Value Master Limited Partnerships and Related Companies — 160.6%(1) Crude/Refined Products Pipelines — 64.6%(1) United States — 64.6%(1) Blueknight Energy Partners, L.P.(2) $ Buckeye Partners, L.P. Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Kinder Morgan Management, LLC(3) Magellan Midstream Partners, L.P. NuStar Energy L.P. Oiltanking Partners, L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Natural Gas/Natural Gas Liquids Pipelines — 69.7%(1) United States — 69.7%(1) Boardwalk Pipeline Partners, LP Duncan Energy Partners L.P. El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Niska Gas Storage Partners LLC ONEOK Partners, L.P. PAA Natural Gas Storage, L.P. Regency Energy Partners LP Spectra Energy Partners, LP TC PipeLines, LP Williams Partners L.P. Natural Gas Gathering/Processing — 22.7%(1) United States — 22.7%(1) Chesapeake Midstream Partners, L.P. Copano Energy, L.L.C. Crestwood Midstream Partners LP(3)(4) DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP Propane Distribution — 3.6%(1) United States — 3.6%(1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $436,235,300) Short-Term Investment — 0.0%(1) United States Investment Company — 0.0%(1) Fidelity Institutional Money Market Portfolio — 0.11%(5) (Cost $45,583) Total Investments — 160.6%(1) (Cost $436,280,883) Other Assets and Liabilities — (28.3%)(1) ) Long-Term Debt Obligations — (21.8%)(1) ) Mandatory Redeemable Preferred Stock at Liquidation Value — (10.5%)(1) ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ (1) Calculated as a percentage of net assets applicable to common stockholders. Non-income producing. Security distributions are paid-in-kind. Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $8,338,202, which represents 1.7% of net assets. See Note 7 to the financial statements for further disclosure. Rate indicated is the current yield as of August 31, 2011. See accompanying Notes to Financial Statements. 2011 3rd Quarter Report 5 Statement of Assets & Liabilities August 31, 2011 (Unaudited) Assets Investments at fair value (cost $436,280,883) $ Receivable for investments sold Receivable for Adviser expense reimbursement Prepaid expenses and other assets Total assets Liabilities Payable to Adviser Distributions payable to common stockholders Payable for investments purchased Accrued expenses and other liabilities Deferred tax liability Short-term borrowings Long-term debt obligations Mandatory redeemable preferred stock ($10.00 liquidation value per share; 5,000,000 shares outstanding) Total liabilities Net assets applicable to common stockholders $ Net Assets Applicable to Common Stockholders Consist of: Capital stock, $0.001 par value; 19,466,356 shares issued and outstanding (100,000,000 shares authorized) $ Additional paid-in capital Common stock subscribed Subscriptions receivable ) Accumulated net investment loss, net of income taxes ) Undistributed realized gain, net of income taxes Net unrealized appreciation of investments, net of income taxes Net assets applicable to common stockholders $ Net Asset Value per common share outstanding (net assets applicable to common stock, divided by common shares outstanding) $ Statement of Operations Period from December 1, 2010 through August 31, 2011 (Unaudited) Investment Income Distributions from master limited partnerships $ Less return of capital on distributions ) Net distributions from master limited partnerships ) Other income Dividends from money market mutual funds Total Investment Loss ) Operating Expenses Advisory fees Administrator fees Professional fees Franchise fees Directors’ fees Stockholder communication expenses Fund accounting fees Registration fees Custodian fees and expenses Stock transfer agent fees Other operating expenses Total Operating Expenses Leverage Expenses Interest expense Distributions to mandatory redeemable preferred stockholders Amortization of debt issuance costs Premium on redemption of mandatory redeemable preferred stock Other leverage expenses Total Leverage Expenses Total Expenses Less expense reimbursement by Adviser ) Net Expenses Net Investment Loss, before Income Taxes ) Current tax expense ) Deferred tax benefit Income tax benefit, net Net Investment Loss ) Realized and Unrealized Gain on Investments Net realized gain on investments, before income taxes Deferred tax expense ) Net realized gain on investments Net unrealized depreciation of investments, before income taxes ) Deferred tax benefit Net unrealized depreciation of investments ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Applicable to Common Stockholders Resulting from Operations $ See accompanying Notes to Financial Statements. 6 Tortoise Energy Capital Corp. Statement of Changes in Net Assets Period from December 1, 2010 through Year Ended August 31, 2011 November 30, 2010 (Unaudited) Operations Net investment loss $ ) $ ) Net realized gain on investments Net unrealized appreciation (depreciation) of investments ) Net increase in net assets applicable to common stockholders resulting from operations Distributions to Common Stockholders Net investment income — — Return of capital ) ) Total distributions to common stockholders ) ) Capital Stock Transactions Proceeds from shelf offerings of 49,500 and 1,293,095 common shares, respectively Underwriting discounts and offering expenses associated with the issuance of common stock ) ) Issuance of 71,840 and 158,964 common shares from reinvestment of distributions to stockholders, respectively Net increase in net assets applicable to common stockholders from capital stock transactions Total increase (decrease) in net assets applicable to common stockholders ) Net Assets Beginning of period End of period $ $ Accumulated net investment loss, net of income taxes, end of period $ ) $ ) See accompanying Notes to Financial Statements. 2011 3rd Quarter Report 7 Statement of Cash Flows Period from December 1, 2010 through August 31, 2011 (Unaudited) Cash Flows From Operating Activities Distributions received from master limited partnerships $ Dividend income received Other income received Purchases of long-term investments ) Proceeds from sales of long-term investments Purchases of short-term investments, net ) Interest expense paid ) Distributions to mandatory redeemable preferred stockholders ) Other leverage expenses paid ) Income taxes paid ) Premium on redemption of mandatory redeemable preferred stock ) Operating expenses paid ) Net cash provided by operating activities Cash Flows From Financing Activities Advances from revolving line of credit Repayments on revolving line of credit ) Issuance of long-term debt obligations Redemption of long-term debt obligations ) Debt issuance costs ) Issuance of mandatory redeemable preferred stock Redemption of mandatory redeemable preferred stock ) Issuance of common stock Common stock issuance costs ) Distributions paid to common stockholders ) Net cash used in financing activities ) Net change in cash — Cash — beginning of period — Cash — end of period $ — Reconciliation of net increase in net assets applicable to common stockholders resulting from operations to net cash provided by operating activities Net increase in net assets applicable to common stockholders resulting from operations $ Adjustments to reconcile net increase in net assets applicable to common stockholders resulting from operations to net cash provided by operating activities: Purchases of long-term investments ) Proceeds from sales of long-term investments Purchases of short-term investments, net ) Return of capital on distributions received Deferred tax expense Net unrealized depreciation of investments Net realized gain on investments ) Amortization of debt issuance costs Changes in operating assets and liabilities: Increase in receivable for investments sold ) Increase in prepaid expenses and other assets ) Increase in payable to Adviser Increase in payable for investments purchased Decrease in current tax liability ) Increase in accrued expenses and other liabilities Total adjustments Net cash provided by operating activities $ Non-Cash Financing Activities Reinvestment of distributions by common stockholders in additional common shares $ See accompanying Notes to Financial Statements. 8 Tortoise Energy Capital Corp. Financial Highlights Period from December 1, 2010 Year Ended Year Ended Year Ended Year Ended Year Ended through November 30, November 30, November 30, November 30, November 30, August 31, 2011 (Unaudited) Per Common Share Data(1) Net Asset Value, beginning of period $ Income (Loss) from Investment Operations Net investment loss(2)(3) Net realized and unrealized gains (losses) on investments and interest rate swap contracts(2)(3) ) Total income (loss) from investment operations ) Distributions to Auction Preferred Stockholders Net investment income — Return of capital — — ) Total distributions to auction preferred stockholders — — ) Distributions to Common Stockholders Net investment income — Return of capital ) Total distributions to common stockholders ) Capital Stock Transactions Underwriting discounts and offering costs on issuance of auction preferred stock(4) — ) ) Premiums less underwriting discounts and offering costs on issuance of common stock(5)(6) — ) — Total capital stock transactions — ) ) Net Asset Value, end of period $ Per common share market value, end of period $ Total Investment Return Based on Market Value(7) )% % % )% % % Supplemental Data and Ratios Net assets applicable to common stockholders, end of period (000’s) $ Average net assets (000’s) $ Ratio of Expenses to Average Net Assets(8) Advisory fees % Other operating expenses Expense reimbursement(6) ) — Subtotal Leverage expenses(9) Income tax expense (benefit)(10) ) Total expenses % % % )% % % See accompanying Notes to Financial Statements. 2011 3rd Quarter Report9 Financial Highlights
